rammivﬂwwwmeMWWVWH-an m . v t.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
JOSEPH MIDYETTE, )
)
Petitioner, )
) Case: 1:15-cv—OO869 (G Deck)
V‘ ) Assigned To : Unassigned
) Assign. Date : 6/9/2015
UNITED STATES OF AMERICA, 9! 01., ) Description: Habeas Corpus/2254
)
Respondents. )
)
W

This matter is before the Court on petitioner’s pro se petition for writ of habeas corpus. A
habeas action is subject to jurisdictional and statutory limitations. See Braden v. 3 0th Judicial Cir.
Cl. ony., 410 US. 484 (1973). The proper respondent in a habeas corpus action is petitioner’s
custodian, Rumsfeld v. Padilla, 542 US. 426, 434-35 (2004); Blair—Bey v. Quick, 151 F.3d 1036,
1039 (DC. Cir. 1998) (citing Chatman—Bey v. Thornburgh, 864 F.2d 804, 810 (DC. Cir. 1988)),
who in this case is the Warden of Maury Correctional Institution in North Carolina. Because this
“district court may not entertain a habeas petition involving present physical custody unless the
respondent custodian is within its territorialjurisdiction,” Stokes v. US. Parole Comm ’n, 374 F.3d
1235, 1239 (DC. Cir. 2004), ordinarily the Court would transfer this matter to the district in which

petitioner currently is incarcerated. However, because the Court recently has ordered the transfer

of a substantially similar habeas petition to the United States District Court for the Eastern District

   
  
  

of North Carolina. see Midyette v. United Sta . 15-cv-0674 (UNA) (D.D.C. May

1, 2015), this matter will be dismissed as a . 

 

ates District Judge